Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maria Stout on September 21, 2021.

Claim 2 is amended as follows:
2. (Currently Amended) A system comprising:
a container comprising:	
	     a plurality of magnetic beads coated with polycationic polyamine dendrimers, the polycationic polyamine dendrimers being covalently bonded to carboxyl groups on the plurality of magnetic beads, and 
	                    a lytic enzyme, 
	                    wherein the container is configured to receive a biological sample containing polynucleotides and allow the biological sample to come in contact with the plurality of magnetic beads, and 
                      wherein the plurality of magnetic beads in the container are configured to reversibly bind polynucleotides of the biological sample, through ionic bonding with the polycationic polyamine dendrimers, thereby producing a set of polynucleotide-retained beads;
                      a release solution, wherein the set of polynucleotide- retained beads are configured to release the polynucleotides when contacted with the release solution and heated;
                      a multi-lane microfluidic cartridge comprising:

                       an opening for receiving polynucleotides released from the set of polynucleotide-retained beads into the microfluidic network;
                      an amplification reaction chamber; and 
                     one or more channels leading from the opening to the amplification reaction chamber; and
	              a heater located external to the multi-lane microfluidic cartridge and configured to be in thermal communication with the amplification reaction chamber.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted September 7, 2021, wherein claims 2 and 16 are amended.  This application is a continuation of US application 16/818458, now US patent 11060082, filed March 13, 2020, which is a continuation of US application 16/158752, now US patent 10590410, filed October 12, 2018, which is a continuation of US application 14/976746, now US patent 10100302, filed December 21, 2015, which is a continuation of US application 14/.262525, now US patent 9217143, filed April 25, 2014, which is a continuation of US application 13/692980, now US patent 8710211, filed December 3, 2012, which is a continuation of US application 12/172214, now US patent 8324372, filed July 11, 2008, which claims benefit of provisional application 60/959437, filed July 13, 2007.
Claims 2-24 are pending in this application.
Claims 2-24 as amended are examined on the merits herein.

Priority
Applicant’s amendment, submitted September 7, 2021, removing the limitations from base claims 2 and 16 requiring that the dendrimer-coated magnetic beads be configured to release the polynucleotide at a specific pH and temperature, is seen to place the claims in proper form to have adequate support under 35 USC 112(a) from the disclosure of provisional application 60/959437.  Therefore the effective filing date of the claims is July 13, 2007.



Reasons for Allowance


The rejection of claims 5, 8, and 9 under 35 USC 103(a) for being obvious over Brahmasandra et al. in view of Williams et al. in view of Matsunaga et al., is withdrawn as the claims have been amended so as to be entitled to an effective filing date earlier than the publication and filing dates of the cited references.  Therefore the rejection is withdrawn.

The rejection of claims 23 under 35 USC 103(a) for being obvious over Brahmasandra et al. in view of Williams et al. in view of Devarkonda et al., is withdrawn as the claims have been amended so as to be entitled to an effective filing date earlier than the publication and filing dates of the cited references.  Therefore the rejection is withdrawn.

	Currently claims 2-24 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted September 7, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a device comprising a container holding magnetic beads and a lytic enzyme, a release solution, a multi-lane microfluidic cartridge, and a heater.  More particularly, the container and release solution are configured such that a biological sample can be lysed in the container by the lytic enzyme and nucleic acids released form the sample bind to the magnetic beads.  This binding is specifically accomplished by a polyamine dendrimer coated on the beads.	 The release 
	As of the time of the invention, the prior art included microfluidic devices utilizing magnetic beads and appropriate reagents to lyse biological samples, bind and purify the released nucleic acids, and carry out appropriate analytical processes such as amplification reactions on the purified nucleic acids.  For example PCT international publications WO2008/134470 and WO2007/041619 (Both included with PTO-892) represent similar devices which differ from the claimed invention in that they use binding methods other than polycationic dendrimers to bind the nucleic acids on the beads.  For example WO2007/041619 exemplifies the use of commercially available magnetic beads (Dynabeads®) and suggests coating them with a ligand to the DNA sequence of interest, such as a single-stranded DNA complimentary to a DNA molecule to be bound.  This method of binding is very different from nonspecific binding of nucleic acids from the sample as would be carried out by the presently claimed device.  WO2008/134470 is focused mainly on the specifics of the amplification portion of the microfluidic device, but suggests using beads coated with a non-specific binding functionality. (See p. 8 lines 21-29) A preferred nonspecific binding material is an anionic substrate to which metal ions are bound. (p. 9 lines 3-9) While these beads would perform the same function as the presently claimed beads they differ in the particular material used, and there would be no reason for one of ordinary skill in the art to modify them in such a way as to result in the claimed invention.
	As of the effective filing date, it was not known in the art to use polycationic dendrimers to reversibly bind nucleic acids to a substrate.  While the art does describe the use of polyamine dendrimers for binding nucleic acids to a support, these materials differ significantly from the claimed beads in that they are configured to irreversibly bind nucleic acids.  For example, Benters et al. (Reference included with PTO-892) discloses a solid support with an attached PAMAM dendrimer, which is functionalized with a chemically reactive group.  As the amino groups on the dendrimer are 
Therefore these limitations, in combination with the other limitations present in the claims as pending, render them novel and non-obvious over the prior art.  Accordingly, Applicant’s amendment submitted September 7, 2021, and the enclosed examiner’s amendment, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        9/21/2021